NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

            BENJAMIN CUNNINGHAM,
                Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5052
              __________________________

    Appeal from the United States Court of Federal
Claims in case no.11-CV-330, Judge Lawrence J. Block.
               _________________________

                 Decided: May 9, 2012
              _________________________

   BENJAMIN CUNNINGHAM, of Bronx, New York, pro se.

    STEVEN M. MAGER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
FRANKLIN E. WHITE, JR., Assistant Director.
               __________________________
CUNNINGHAM    v. US                                      2


  Before NEWMAN, LOURIE, and SCHALL Circuit Judges.
PER CURIAM.


                        DECISION
    Benjamin Cunningham appeals the final decision of
the United States Court of Federal Claims dismissing his
complaint for lack of jurisdiction. Cunningham v. United
States, No. 11-330, 2011 WL 5825147 (Fed. Cl. Nov. 16,
2011). We affirm.
                       DISCUSSION
                            I.
    In December of 2005, Mr. Cunningham filed a civil ac-
tion in the United States District Court for the Southern
District of New York against the United States Marshals
Service and several individual employees of the Marshals
Service. In that action, Mr. Cunningham alleged that his
home was illegally searched and seized and that he was
injured by a bus connected to the Marshals Service during
the search and seizure. In due course, the suit was dis-
missed.
    In May of 2011, Mr. Cunningham filed suit against
the United States in the Court of Federal Claims. In his
suit, he alleged that the district court judge who had
presided over his case in the Southern District, as well as
a magistrate judge of that court, had improperly handled
the case and had conspired against him. Mr. Cunning-
ham claimed that these alleged actions violated the
Constitution, 42 U.S.C. § 1983, and 18 U.S.C. § 4. Cun-
ningham, 2011 WL 5825147 at *2.
    On November 16, 2011, the Court of Federal Claims
dismissed Mr. Cunningham’s complaint on the ground
3                                           CUNNINGHAM    v. US


that it lacked jurisdiction to adjudicate his claims. Cun-
ningham, 2011 WL 5825147.            The court held that,
whether viewed as a Bivens suit 1 , a tort action, or a
criminal claim under 18 U.S.C. § 4 (misprision of a fel-
ony), the suit lay outside the jurisdiction of the court. Id.
at *2. At the same time, the court held that it lacked
Tucker Act 2 jurisdiction over Mr. Cunningham’s constitu-
tional claims because the claims were not based on a
money mandating provision. Id.
    Following entry of judgment, Mr. Cunningham timely
appealed. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3).
                              II.
    The Court of Federal Claims did not err in dismissing
Mr. Cunningham’s suit. First, the court does not have
jurisdiction over Bivens suits. See Brown v. United
States, 105 F.3d 621, 624 (Fed. Cir. 1997) (“The Tucker
Act grants the Court of Federal Claims jurisdiction over
suits against the United States, not against individual
federal officials. Thus, the Bivens actions asserted by
appellants lie outside the jurisdiction of the Court of
Federal Claims.”). The same is true of Mr. Cunningham’s
claims under § 1983. Jurisdiction over such claims lies
exclusively in the district courts. Hernandez v. United
States, 93 Fed. Cl. 193, 198 (Fed. Cl. 2010). Second,
actions in tort also lie outside the jurisdiction of the court.
See 28 U.S.C. § 1491 (stating, inter alia, that the Court of
Federal Claims has “jurisdiction to render judgment upon
any claim . . . for liquidated or unliquidated damages in

    1   See Bivens v. Six Unknown Federal Narcotics
Agents, 403 U.S. 388, 391-94 (1971) (providing a cause of
action for violations of constitutional rights against gov-
ernment officials acting in their individual capacities).
    2   28 U.S.C. § 1491(a)(1).
CUNNINGHAM   v. US                                        4


cases not sounding in tort”); Trafny v. United States, 503
F.3d 1339, 1340 (Fed. Cir. 2007) (stating that the Court of
Federal Claims lacks jurisdiction over tort claims). And
third, the Court of Federal Claims lacks jurisdiction over
criminal actions under Title 18 of the United States Code.
See Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir.
1994) (“The [CFC] has no jurisdiction to adjudicate any
claims whatsoever under the federal criminal code.”).
Finally, the Court of Federal Claims did not have jurisdic-
tion over Mr. Cunningham’s several constitutional claims.
In order for jurisdiction to lie under the Tucker Act based
upon a constitutional provision, the provision must be
money mandating in the sense that it contemplates the
payment of money damages for its violation. See James v.
Caldera, 159 F.3d 573, 580 (1998). None of the constitu-
tional provisions upon which Mr. Cunningham relies
(Article II and the Fourth, Eighth, Ninth, and Fourteenth
Amendments) fall into that category. See Kanarek v.
United States, 161 Ct. Cl. 37, 42 (Ct. Cl. 1963) (Article II
not money-mandating); Hernandez, 93 Fed. Cl. at 198
(Fourth, Eighth, Ninth, and Fourteenth Amendments not
money-mandating).
    For the foregoing reasons, the decision of the Court of
Federal Claims dismissing Mr. Cunningham’s suit for
lack of jurisdiction is affirmed. 3
   Each party shall bear its own costs.
                       AFFIRMED




   3   We have considered the several procedural argu-
ments raised by Mr. Cunningham and have found them to
be without merit.